LAWSON, Justice.
This cause is here on petition by Raymond P. Thompson for writ of certiorari to the Court of Appeals to review and revise the opinion and judgment of that court in the case of National Casualty Co. v. Thompson, 84 So.2d 363.
We are in accord with the holding of the Court of Appeals to the effect that the complaint is defective in that it is not averred therein that the policy sued on was in full force and effect at the time of injury in the absence of an averment that the amount sued on is due. That there were grounds of demurrer taking that point is without dispute.
The opinion of the Court of Appeals makes no reference to the doctrine of error without injury, nor does it contain any statement of fact or condition of the record which could supply a basis for a review of that question by this court. Ex parte Steverson, 211 Ala. 597, 100 So. *2912; Ex parte Payne Lumber Co., 205 Ala. 259, 87 So. 876.
Without approving all that is said in the opinion of the Court of Appeals, we hold that for the reason indicated above, the writ of certiorari should be denied.
Writ denied.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.